United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Princeton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-36
Issued: March 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 15, 2013 appellant, through his attorney, filed a timely appeal from the
May 1 and July 17, 2013 merit decisions of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant sustained right carpal tunnel syndrome in the performance
of duty causally related to factors of his federal employment.
On appeal, counsel contends that the factual and medical evidence of record is sufficient
to establish that appellant sustained employment-related right carpal tunnel syndrome.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 11, 2012 appellant, then a 57-year-old letter carrier, filed an occupational
disease claim alleging that on May 5, 2010 he first became aware of his carpal tunnel syndrome
and realized that his condition was caused by the repetitive motion of his right hand while casing
mail.
In a January 26, 2012 medical report, Dr. Laura E. Ross, a Board-certified orthopedic
surgeon, noted appellant’s right wrist, arm, leg, foot and neck symptoms. She listed findings on
physical examination and diagnosed cervical and lumbar sprain/strain and right leg pain.
In a February 1, 2012 report, Dr. Craig S. Kimmel, a Board-certified family practitioner,
advised that appellant had complex regional pain syndrome in his right foot and ankle resulting
from an injury and subsequent surgery in 2007. Appellant had progressive hyperesthesia and
sweating and swelling with loss of preprioception and balance which caused an inability to
concentrate, severely impaired judgment, memory and sleep loss, and severe anxiety and
depression. He had multiple falls and it was not safe for him to stand or walk any distance
without aid. Dr. Kimmel opined that appellant was permanently and totally disabled due to his
condition. He stated that appellant’s multiple falls led to his neck injury with right cervical
radiculopathy. This condition caused burning pain and numbness down his right arm into his
fingers. Appellant also had numbness in his face and back. Dr. Kimmel stated that this made it
difficult for him to work. Appellant’s cervical radiculopathy was compounded by carpal tunnel
syndrome in the right hand which had not responded to treatment and may require surgery.
Dr. Kimmel advised that the area of his complex regional pain syndrome had spread up his right
leg and affected his thigh and lower back. He concluded that appellant had problems with
sciatica which further complicated his clinical picture.
By letter dated May 21, 2012, OWCP advised appellant that the evidence submitted was
insufficient to establish his claim. It requested factual and medical evidence, including a
rationalized medical opinion from an attending physician explaining the causal relationship
between his claimed medical condition and his federal employment.
In a May 13, 2010 report, Dr. Arun Kachroo, a Board-certified neurologist, stated that an
electromyogram/nerve conduction (EMG/NCV) study showed mild right carpal tunnel
syndrome. There was no evidence of an ulnar nerve injury or cervical radiculopathy on the right.
In a May 1, 2012 report, Dr. Gary Buck, a Board-certified anesthesiologist, noted
appellant’s neck, right arm and leg and back symptoms. He obtained a history of his medical
treatment and reviewed prior diagnostic test results. Dr. Buck listed findings on physical
examination and diagnosed lumbar and cervical radiculopathy. He stated, however, that reflex
sympathetic dystrophy was hard to rule out. Dr. Buck ordered additional diagnostic testing.
In a June 11, 2012 report, Dr. Scott F. Garberman, a surgeon, listed findings on physical
examination. He advised that appellant had right carpal tunnel syndrome and inflammatory
flexor tenosynovitis.
By decision dated August 14, 2012, OWCP denied appellant’s occupational disease claim
finding that the evidence did not establish the claimed work factor.
2

By letter dated September 12, 2012, appellant, through his attorney, requested an oral
hearing before an OWCP hearing representative.
In a January 13, 2012 report, Dr. Garberman reviewed appellant’s job description and
advised that his carpal tunnel syndrome was closely related to his 15 years of working as a letter
carrier.
During a December 27, 2012 oral hearing appellant described his work duties. He sorted,
bundled and cased mail. Appellant prepared the mail for delivery. He carried and moved mail
trays loading them into his delivery truck. Appellant walked up and down steps, and carried and
delivered mail into boxes.2
In a May 1, 2013 decision, an OWCP hearing representative found that appellant
submitted sufficient evidence to establish the claimed employment factors, but he submitted
insufficient rationalized medical evidence to establish that the accepted employment factors
caused the claimed carpal tunnel syndrome condition.
By letter dated June 11, 2013, appellant, through his attorney, requested reconsideration.
In an August 10, 2011 report, Dr. Hillard C. Sharf, Board-certified in internal medicine
and neurology, obtained a history of appellant’s July 27, 2011 employment injuries, medical
treatment, family and social background. He provided findings on physical and neurological
examination and reviewed emergency room records. Dr. Sharf advised that appellant had mild
postconcussion syndrome and cervical strain. It was also likely that appellant had a
temporomandibular joint problem. Dr. Sharf recommended diagnostic testing. In an October 11,
2011 report, he advised, after conducting a physical examination, that appellant continued to
have complaints related to his postconcussion syndrome. Dr. Sharf further advised that appellant
was unable to perform his letter carrier duties.
In a report dated January 26, 2012, Dr. Kimmel obtained a history of appellant’s medical
treatment and family background. He advised that appellant’s complex regional pain syndrome
with severe pain caused his secondary depression and cognitive problems. His condition was
worsened by his lack of strength and balance in the right leg. Appellant could not safely drive to
work. Dr. Kimmel reiterated his prior opinion that he was totally and permanently disabled.
In reports dated February 10 and March 9, 2012, Dr. Max Shenin, a Board-certified
internist, obtained a history that in September 2007 appellant fractured his right heel and
received medical treatment. Dr. Shenin also obtained a history of the July 27, 2011 employment
injuries and appellant’s medical treatment. He listed findings on physical examination and
diagnosed reflex sympathetic dystrophy of the lower limb and disturbance of skin sensation.

2

Appellant testified at the hearing that he retired from the employing establishment in July 2011 following an
injury he sustained during that month. He filed a claim for his July 27, 2011 injury under File No. xxxxxx188 which
OWCP accepted for left postconcussion syndrome, neck sprain and left eye/eyelid contusion. In decisions dated
July 12, 2012 and February 19, 2013, OWCP terminated appellant’s wage-loss compensation on the grounds that he
no longer had any employment-related residuals or disability. The weight of the medical evidence established that
he could return to his date-of-injury letter carrier position and that his cervical herniated nucleus pulposus,
radiculopathy and emotional conditions were not causally related to the July 27, 2011 employment injuries.

3

An unsigned report dated April 20, 2012 stated that a cervical magnetic resonance
imaging (MRI) scan revealed disc dissection of the C5-6 disc with rather well-maintained disc
height and prominent signal changes in the adjacent endplates showing moderate degenerative
changes with narrowing of the right C5-6 neural foramen, the left appeared adequate. There was
a central protrusion of the C5-6 disc. There was also a disc bulge without mass effect of the
C4-5 and C3-4 discs. There was no stenosis. The cervical cord was normal throughout. An
unsigned MRI scan report dated January 11, 2012 stated that the cervical spine had small disc
herniations at C3-4 and C5-6 without narrowing of the spinal canal and neural foramina. There
was straightening of the cervical spine without fracture, listhesis or facet misalignment.
In a May 24, 2013 report, Dr. Garberman reviewed appellant’s medical records and work
activities. He believed there was causal relationship between his carpal tunnel syndrome and job
based on his length of work as a letter carrier and the well-documented repetitive nature of his
job. Dr. Garberman stated that appellant had no other predisposing factors that could have gone
into this constellation of symptoms. The EMG study was conclusive and ruled out any other
secondary findings. Dr. Garberman concluded that appellant’s consistent positive clinical
responses to cortisone injections strictly in the carpal tunnel confirmed his opinion.
In a July 17, 2013 decision, OWCP denied modification of its prior decision. It found the
medical evidence insufficient to establish that the accepted employment factors caused
appellant’s claimed carpal tunnel syndrome.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
3

5 U.S.C. §§ 8101-8193.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

4

medial rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.6 Neither the fact that appellant’s
condition became apparent during a period of employment nor, his belief that the condition was
caused by his employment is sufficient to establish a causal relationship.7
ANALYSIS
OWCP accepted as factual that appellant performed repetitive duties while working as a
letter carrier. While the work duties are established, the Board finds that he failed to establish a
causal relationship between his claimed right carpal tunnel syndrome and the established factors
of his employment.
Dr. Garberman’s reports found that appellant had right carpal tunnel syndrome and
inflammatory flexor tenosynovitis related to his letter carrier work duties. He conducted a
physical examination and reviewed appellant’s job description. Dr. Garberman stated that
appellant had no other predisposing factors as the cause of his symptoms. While he opined that
appellant’s right carpal tunnel syndrome and inflammatory flexor tenosynovitis were the result of
his work duties, he failed to adequately explain how the established employment factors caused
or contributed to these conditions other than offering a generalized opinion that such work
factors contributed to right carpal tunnel syndrome and inflammatory flexor tenosynovitis. As
Dr. Garberman failed to provide a sufficient explanation as to the mechanism of injury, his
general statement that appellant sustained a work-related injury is of limited probative value.8
The reports from Drs. Ross, Kimmel, Kachroo, Buck, Sharf and Shenin addressed
appellant’s physical and emotional conditions, including right carpal tunnel syndrome.
Drs. Kimmel and Sharf opined that he was permanently and totally disabled from work as a letter
carrier. However, the physicians did not provide a medical opinion addressing whether the
established employment factors caused or aggravated appellant’s conditions and resultant
disability. Medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value.9 The Board finds, therefore, that the reports
of Drs. Kimmel, Kachroo, Buck, Sharf and Shenin are insufficient to establish appellant’s claim.
The unsigned diagnostic test reports have no probative medical value in establishing that
appellant sustained right carpal tunnel syndrome causally related to the established employment
factors as the author cannot be identified as a physician.10
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained right carpal tunnel syndrome causally related to the accepted
employment factors. Appellant did not meet his burden of proof.
6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 5 at 351-52.

7

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

8

S.W., Docket 08-2538 (issued May 21, 2009).

9

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).
10

See Ricky S. Storms, 52 ECAB 349 (2001); Morris Scanlon, 11 ECAB 384, 385 (1960).

5

On appeal, appellant’s attorney contended that the factual and medical evidence of record
is sufficient to establish that appellant sustained employment-related right carpal tunnel
syndrome. For reasons stated above, the Board finds that the weight of the medical evidence
does not establish that appellant sustained right carpal tunnel syndrome causally related to the
established employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained right carpal tunnel
syndrome in the performance of duty causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the July 17 and May 1, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 6, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

